[a1025formoffy2020restric001.jpg]
FOUR CORNERS PROPERTY TRUST, INC. 2015 OMNIBUS INCENTIVE PLAN FY [___]
RESTRICTED STOCK UNIT AWARD AGREEMENT (United States) This Restricted Stock Unit
Award Agreement (the “Agreement”) is between Four Corners Property Trust, Inc.,
a Maryland corporation (the “Company” or “Corporation”), and you, a person
notified by the Company, and identified in the Company’s records, as the
recipient of an Award of Restricted Stock Units during the Company’s fiscal year
[___]. This Agreement is effective as of the Grant Date communicated to you and
set forth in the Company’s records. The Company wishes to award to you a number
of Restricted Stock Units, subject to certain restrictions as provided in this
Agreement, in order to carry out the purpose of the Company’s 2015 Omnibus
Incentive Plan (the “Plan”). Accordingly, for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company and you
hereby agree as follows: 1. Award of Restricted Stock Units. (a) The Company
hereby grants to you, effective as of the Grant Date, an Award of Restricted
Stock Units for that number of Restricted Stock Units communicated to you and
set forth in the Company’s records (the “RSUs”), on the terms and conditions set
forth in such communications, this Agreement and the Plan. Each RSU represents
the right to receive, on the vesting date or dates set forth in Sections 3 and 4
hereof, one share of Stock. (b) The Company hereby grants to you an award of
Dividend Equivalent Rights with respect to each RSU granted pursuant to this
Agreement for all dividends and distributions in cash, Stock or other property
which are paid to all or substantially all holders of the outstanding shares of
Stock and that have a record date between the Grant Date and the date when the
RSU is distributed or paid to you or is forfeited or expires. The Dividend
Equivalent Rights award for each RSU shall be equal to the amount of cash and
the Fair Market Value of Stock or other property which is paid as a dividend or
distribution on one share of Stock. All such Dividend Equivalent Rights shall be
credited to you and shall be deemed to be reinvested in additional RSUs as of
the date of payment of any such dividend or distribution based on the Fair
Market Value of a share of Stock on such date. Each additional RSU which results
from such deemed reinvestment of Dividend Equivalent Rights granted hereunder
shall be subject to the same vesting, distribution or payment, adjustment and
other provisions which apply to the underlying RSU to which such additional RSU
relates. 2. Rights with Respect to the RSUs and Dividend Equivalent Rights. The
RSUs and Dividend Equivalent Rights granted hereunder do not and shall not give
you any of the rights and privileges of a shareholder of Stock. Your rights with
respect to the RSUs US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric002.jpg]
and Dividend Equivalent Rights shall remain forfeitable at all times prior to
the date or dates on which such rights become vested, and the restrictions with
respect to the RSUs and Dividend Equivalent Rights lapse, in accordance with
Sections 3 or 4 hereof. 3. Vesting. Subject to the terms and conditions of this
Agreement, the RSUs shall vest, and the restrictions with respect to the RSUs
shall lapse, 100% on the [___] anniversary of the Grant Date if you remain
continuously employed by the Company or an Affiliate until the vesting date.
Each additional RSU which results from deemed reinvestments of Dividend
Equivalent Rights pursuant to Section 1(b) hereof shall vest whenever the
underlying RSU to which such additional RSU relates vests. 4. Early Vesting;
Forfeiture. If you cease to be employed by the Company or an Affiliate prior to
the vesting of the RSUs pursuant to Section 3 hereof, your rights to all of the
unvested RSUs and Dividend Equivalent Rights shall be immediately and
irrevocably forfeited, except that: (a) If, within two years after the date of
the consummation of a Change in Control that occurs after the Grant Date, the
Company terminates your employment for any reason other than for Cause, death or
Disability, or you terminate employment for Good Reason, you shall become
immediately and unconditionally vested in all RSUs and Dividend Equivalent
Rights and the restrictions with respect to all of the RSUs and Dividend
Equivalent Rights shall lapse. (b) If you die prior to the vesting of the RSUs
pursuant to Section 3 hereof, you shall become immediately and unconditionally
vested in all RSUs and Dividend Equivalent Rights and the restrictions with
respect to all RSUs and Dividend Equivalent Rights shall lapse on the date of
your death. No transfer by will or the Applicable Laws of descent and
distribution of any RSUs or Dividend Equivalent Rights which vest by reason of
your death shall be effective to bind the Company unless the Committee
administering the Plan shall have been furnished with written notice of such
transfer and a copy of the will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer; or (c) If you become
Disabled (as defined below) prior to the vesting of the RSUs pursuant to Section
3 hereof, you shall become immediately and unconditionally vested in all RSUs
and Dividend Equivalent Rights and the restrictions with respect to all RSUs and
Dividend Equivalent Rights shall lapse on the date on which the Committee
administering the Plan makes the determination that you are Disabled. For
purposes of this Agreement, “Disabled” or “Disability” means you have a
disability due to illness or injury which is expected to be permanent in nature
and which prevents you from performing the material duties required by your
regular occupation, all as determined by the Committee administering the Plan.
(d) For purposes of this Agreement, “Good Reason” means: (i) without your
express written consent, (a) the assignment to you of any duties inconsistent in
any substantial respect with your position, authority or responsibilities as in
effect during the 90-day period immediately preceding the date of the
consummation of a Change in Control or (b) any other US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric003.jpg]
substantial adverse change in such position (including titles), authority or
responsibilities; or (ii) a material reduction in your base salary, target
annual bonus opportunity, long-term incentive opportunity or aggregate employee
benefits as in effect immediately prior to the date of the consummation of a
Change in Control, other than (a) an inadvertent failure remedied by the Company
promptly after receipt of notice thereof given by you or (b) with respect to
aggregate employee benefits only, any such failure resulting from an across-
the-board reduction in employee benefits applicable to all similarly situated
employees of the Company generally. You shall only have Good Reason if (A) you
have provided notice of termination to the Company of any of the foregoing
conditions within ninety (90) days of the initial existence of the condition,
(B) the Company has been given at least thirty (30) days following receipt of
such notice to cure such condition, and (C) if such condition is not cured
within such thirty (30) day period, you actually terminate employment within
sixty (60) days after the notice of termination. Your mental or physical
incapacity following the occurrence of an event described above in clauses (i)
or (ii) shall not affect your ability to terminate employment for Good Reason
and your death following delivery of a notice of termination for Good Reason
shall not affect your estate’s entitlement to settlement of the RSUs or Dividend
Equivalent Rights as provided hereunder upon a termination of employment for
Good Reason. 5. Restriction on Transfer. Except as contemplated by Section 4(b)
hereof, none of the RSUs or Dividend Equivalent Rights may be sold, assigned,
transferred, pledged, attached or otherwise encumbered, and no attempt to
transfer the RSUs or Dividend Equivalent Rights, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the RSUs or Dividend Equivalent
Rights. 6. Financial Restatements. This Section 6 only applies to you if at any
time you were or are designated as an executive officer of the Company.
Notwithstanding the provisions of Sections 3, 4 and 7 of this Agreement, if (a)
the Company is required to restate its financial statements due to fraud and (b)
the Committee administering the Plan determines that you have knowingly
participated in such fraud, then the Committee may, in its sole and absolute
discretion, at any time within two years following such restatement, require you
to, and you shall immediately upon notice of such Committee determination,
return to the Company any shares of Stock received by you or your personal
representative from the payment of the RSUs or Dividend Equivalent Rights
pursuant to Section 7 of this Agreement and pay to the Company in cash the
amount of any proceeds received by you or your personal representative from the
disposition or transfer of, and any dividends and other distributions of cash or
property received by you or your personal representative with respect to, any
shares of Stock received by you or your personal representative from the payment
of the RSUs or Dividend Equivalent Rights pursuant to Section 7 of this
Agreement, in each case during the period commencing two years before the
US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric004.jpg]
beginning of the restated financial period and ending on the date of such
Committee determination. In addition, all of your rights to RSUs or Dividend
Equivalent Rights that are not vested on the date that the Committee makes such
determination shall be immediately and irrevocably forfeited. Notwithstanding
anything to the contrary in this Section 6, the Committee shall have the
authority and discretion to make any determination regarding the specific
implementation of this Section 6 with respect to you. 7. Settlement of RSUs and
Dividend Equivalent Rights. No shares of Stock shall be issued to you (or your
beneficiary or, if none, your estate in the event of your death) prior to the
date on which the applicable RSUs vest, in accordance with the terms and
conditions communicated to you and set forth in the Company’s records. After any
RSUs vest pursuant to Sections 3 or 4 hereof, the Company shall promptly, but no
later than 30 days following the applicable vesting date, cause to be issued in
your name one share of Stock for each RSU (including additional RSU which
resulted from such deemed reinvestment of Dividend Equivalent Rights), in each
case less any applicable withholding taxes; provided, however, that any
distribution to any “specified employee” as determined in accordance with
procedures adopted by the Company that reflect the requirements of Code Section
409A(a)(2)(B)(i) (and any applicable guidance thereunder) on account of a
separation from service shall be made as soon as practicable after the first day
of the seventh month following such separation from service (or, if earlier, the
date of the specified employee’s death). The Company will not deliver any
fractional share of Stock but will pay, in lieu thereof, the Fair Market Value
of such fractional share of Stock. 8. Adjustments. In the event that the
Committee administering the Plan shall determine that any dividend or other
distribution (whether in the form of cash, shares of Stock, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the Stock such that an
adjustment of the RSUs is determined by the Committee administering the Plan to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee shall, in such manner as it may deem equitable, in its sole
discretion, adjust any or all of the number and type of shares subject to the
RSUs. 9. Taxes. (a) You acknowledge that you will consult with your personal tax
advisor regarding the income tax consequences of the grant of the RSUs and
Dividend Equivalent Rights, the vesting of the RSUs and Dividend Equivalent
Rights and the receipt of shares of Stock upon the vesting of the RSUs and
Dividend Equivalent Rights, and any other matters related to this Agreement. In
order to comply with all applicable federal, state, local or foreign income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state, local or foreign payroll,
withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you. US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric005.jpg]
(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the vesting of the RSUs and Dividend
Equivalent Rights and the corresponding receipt of shares of Stock and cash
payments by (i) delivering cash (including check, draft, money order or wire
transfer made payable to the order of the Company), (ii) having the Company
withhold a portion of the shares of Stock or cash otherwise to be delivered
having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Stock having a Fair Market Value equal to
the amount of such taxes. The Company will not deliver any fractional share of
Stock but will pay, in lieu thereof, the Fair Market Value of such fractional
share of Stock. Your election must be made on or before the date that the amount
of tax to be withheld is determined. The maximum number of shares of Stock that
may be withheld to satisfy any applicable tax withholding obligations arising
from the vesting and settlement of the RSUs and Dividend Equivalent Rights may
not exceed such number of shares of Stock having a Fair Market Value equal to
the minimum statutory amount required by the Company to be withheld and paid to
any federal, state, or local taxing authority with respect to such vesting and
settlement of the RSUs and Dividend Equivalent Rights, or such greater amount as
may be permitted under applicable accounting standards. 10. Restrictive
Covenants. (a) Non-Disclosure. (i) During the course of your employment, before
and after the execution of this Agreement, and as consideration for the
restrictive covenants entered into by you herein, you have received and will
continue to receive some or all of the Company’s various Trade Secrets (as
defined under Applicable Law) and confidential or proprietary information, which
includes the following whether in physical or electronic form: (1) data and
compilations of data related to Business Opportunities (as defined below), (2)
computer software, hardware, network and internet technology utilized, modified
or enhanced by the Company or by you in furtherance of your duties with the
Company; (3) compilations of data concerning Company products, services,
customers, and end users including but not limited to compilations concerning
projected sales, new project timelines, inventory reports, sales, and cost and
expense reports; (4) compilations of information about the Company’s employees
and independent contracting consultants; (5) the Company’s financial
information, including, without limitation, amounts charged to customers and
amounts charged to the Company by its vendors, suppliers, and service providers;
(6) proposals submitted to the Company’s customers, potential customers,
wholesalers, distributors, vendors, suppliers and service providers; (7) the
Company’s marketing strategies and compilations of marketing data; (8)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and (10)
any summary, extract or analysis of such information together with information
that has been received or disclosed to the Company by any third party as to
which the Company has an obligation to treat as US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric006.jpg]
confidential (collectively, “Confidential Information”). “Business
Opportunities” means all ideas, concepts or information received or developed
(in whatever form) by you concerning any business, transaction or potential
transaction that constitutes or may constitute an opportunity for the Company to
earn a fee or income, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means. (ii) All Confidential
Information, Trade Secrets, and all physical and electronic embodiments thereof
are confidential and are and will remain the sole and exclusive property of the
Company. During the term of your employment with the Company and for a period of
five (5) years following the termination of your employment with the Company for
any reason, with or without cause, and upon the initiative of either you or the
Company, you agree that you shall protect any such Confidential Information and
Trade Secrets and shall not, except in connection with the performance of your
remaining duties for the Company, use, disclose or otherwise copy, reproduce,
distribute or otherwise disseminate any such Confidential Information or Trade
Secrets, or any physical or electronic embodiments thereof, to any third party;
provided, however, that you may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event you will promptly notify the Company of such order or subpoena to
provide the Company an opportunity to protect its interests. (iii) Upon request
by the Company and, in any event, upon termination of your employment with the
Company for any reason, you will promptly deliver to the Company (within
twenty-four (24) hours) all property belonging to the Company, including but
without limitation, all Confidential Information, Trade Secrets and all
electronic and physical embodiments thereof, all Company files, customer lists,
management reports, memoranda, research, Company forms, financial data and
reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company. (iv) Nothing
contained herein shall be in derogation or a limitation of the rights of the
Company to enforce its rights or your duties under the US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric007.jpg]
Applicable Law relating to Trade Secrets. (b) Non-Competition. You agree that,
while employed by the Company and for a period of twenty-four (24) months
following the termination of your employment with the Company for any reason,
with or without cause, whether upon the initiative of either you or the Company
(the “Restricted Period”), you will not provide or perform the same or
substantially similar services, that you provided to the Company, on behalf of
any Direct Competitor (as defined below), directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the business of owning, acquiring and leasing restaurant and
retail properties. (i) If you are a resident of California and subject to its
laws, the restrictions set forth in this Section 10(b) above shall not apply to
you. (ii) Nothing in this provision shall divest you from the right to acquire
as a passive investor (with no involvement in the operations or management of
the business) up to 1% of any class of securities which is: (x) issued by any
Direct Competitor, and (y) publicly traded on a national securities exchange or
over-the- counter market. (c) Non-Solicitation. You agree that you shall not at
any time during your employment with the Company and during the Restricted
Period, on behalf of yourself or any other Person, directly or by assisting
others, solicit, induce, encourage or cause any of the Company’s vendors,
suppliers, licensees, or other Persons with whom the Company has a contractual
relationship and with whom you have had Material Contact (as defined below)
during the last two years of your employment with the Company, to cease doing
business with the Company or to do business with a Direct Competitor. “Material
Contact” means contact between you and a Person: (1) with whom or which you
dealt on behalf of the Company; (2) whose dealings with the Company were
coordinated or supervised by you; (3) about whom you obtained Confidential
Information in the ordinary course of business as a result of your association
with the Company; or (4) who receives products or services authorized by the
Company, the sale or provision of which results or resulted in compensation,
commission, or earnings for you within two years prior to the date of the
termination of your employment with the Company. (d) Non-Recruitment. You agree
that during the course of your employment with the Company and during the
Restricted Period, you will not, on behalf of yourself or any other Person,
directly or by assisting others, solicit, induce, persuade, or encourage, or
attempt to solicit, induce, persuade, or encourage, any individual employed by
the Company, with whom you have worked, to terminate such employee’s position
with the Company, whether or not such employee is a full-time or temporary
employee of the Company and whether or not such employment is pursuant to a
written agreement, for a determined period, or at will. The provisions of this
Section 10(d) shall only apply to those individuals employed by the Company at
the time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in Section 10(c)
above and this Section 10(d) shall be limited to apply only where you use or
disclose Confidential Information or Trade Secrets when engaging in the
restricted activities. US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric008.jpg]
(e) Acknowledgements. You acknowledge that the Company is in the business of
owning, acquiring and leasing restaurant and retail properties on a nationwide
basis and that the Company makes substantial investments and has established
substantial goodwill associated with its business, supplier relationships and
marketing programs throughout the United States. You therefore acknowledge that
the Territory in which the Company’s Business is conducted is, at the very
least, throughout the United States. You further acknowledge and agree that it
is fair and reasonable for the Company to take steps to protect its Confidential
Information, Trade Secrets, goodwill, business relationships, employees,
economic advantages, and/or other legitimate business interests from the risk of
misappropriation of or harm to its Confidential Information, Trade Secrets,
goodwill, business relationships, employees, economic advantages, and/or other
legitimate business interests. You acknowledge that the consideration, including
this Agreement, continued employment, specialized training, and the Confidential
Information and Trade Secrets provided to you, gives rise to the Company’s
interest in restraining you from competing with the Company and that any
limitations as to time, geographic scope and scope of activity to be restrained
are reasonable and do not impose a greater restraint than is necessary to
protect Company’s Confidential Information, Trade Secrets, good will, business
relationships, employees, economic advantages, and/or other legitimate business
interests, and will not prevent you from earning a livelihood. (f) Survival of
Covenants. The provisions and restrictive covenants in this Section 10 of this
Agreement shall survive the expiration or termination of this Agreement for any
reason. You agree not to challenge the enforceability or scope of the provisions
and restrictive covenants in this Section 10. You further agree to notify all
future persons, or businesses, with which you become affiliated or employed by,
of the provisions and restrictions set forth in this Section 10, prior to the
commencement of any such affiliation or employment. (g) Injunctive Relief. You
acknowledge that if you breach or threaten to breach any of the provisions of
this Agreement, your actions will cause irreparable harm and damage to the
Company which cannot be compensated by damages alone. Accordingly, if you breach
or threaten to breach any of the provisions of this Agreement, the Company shall
be entitled to injunctive relief, in addition to any other rights or remedies
the Company may have. You hereby waive the requirement for a bond by the Company
as a condition to seeking injunctive relief. The existence of any claim or cause
of action by you against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
your agreements under this Agreement. (h) Forfeiture. In the event that you
violate the terms of this Section 10, you understand and agree that in addition
to the Company’s rights to obtain injunctive relief and damages for such
violation, any and all rights to the Award under this Agreement, whether vested
or unvested, shall be forfeited and extinguished. 11. General Provisions. (a)
Interpretations. This Agreement is subject in all respects to the terms of the
Plan. A copy of the Plan is available upon your request. Terms used herein which
are defined in the Plan shall have the respective meanings given to such terms
in the Plan, unless otherwise defined herein. In the event that any provision of
this Agreement is inconsistent with the terms of the Plan, the terms of the Plan
shall govern. Any question of administration or US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric009.jpg]
interpretation arising under this Agreement shall be determined by the Committee
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest. To the extent that any Award granted by
the Company is subject to Code Section 409A, such Award shall be subject to
terms and conditions that comply with the requirements of Code Section 409A to
avoid adverse tax consequences under Code Section 409A. (b) No Right to
Employment. Nothing in this Agreement or the Plan shall be construed as giving
you the right to be retained as an employee of the Company or any Affiliate. In
addition, the Company or an Affiliate may at any time dismiss you from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement. (c) Reservation of Shares. The
Company shall at all times prior to the vesting of the RSUs and the Dividend
Equivalent Rights reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Agreement. (d) Securities
Matters. The Company shall not be required to deliver any shares of Stock until
the requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied. (e) Headings. Headings
are given to the sections and subsections of this Agreement solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof. (f) Arbitration. Except for injunctive relief as set
forth herein, the parties agree that any dispute between the parties regarding
this Agreement shall be submitted to binding arbitration in Baltimore, Maryland.
(g) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Maryland (without giving effect to the conflict of
law principles thereof). Subject to Section 11(f) hereof, you agree that the
state and federal courts of Maryland shall have jurisdiction over any litigation
between you and the Company regarding this Agreement, and you expressly submit
to the exclusive jurisdiction and venue of the federal and state courts sitting
in Baltimore County, Maryland. (h) Notices. You should send all written notices
regarding this Agreement or the Plan to the Company at the following address:
Four Corners Property Trust, Inc. 591 Redwood Highway Suite 1150 Mill Valley, CA
94941 Attention: General Counsel (i) Award Agreement and Related Documents. This
RSU Award Agreement shall have no force or effect unless you have been notified
by the Company, and identified in the Company’s records, as the recipient of a
RSU Grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS
AGREEMENT, US-DOCS\110338526.1



--------------------------------------------------------------------------------



 
[a1025formoffy2020restric010.jpg]
INCLUDING SPECIFICALLY THE RESTRICTIVE COVENANTS, BY EXECUTING THIS AGREEMENT
ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE PLAN MANAGEMENT CORPORATION
WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE. FAILURE TO ACCEPT THE
REFERENCED TERMS AND TO EXECUTE THIS AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU
FROM RECEIVING YOUR RSU GRANT. In connection with your RSU grant and this
Agreement, the following additional documents were made available to you
electronically, and paper copies are available on request directed to the
Company’s Compensation Department: (i) the Plan; and (ii) a Prospectus relating
to the Plan. US-DOCS\110338526.1



--------------------------------------------------------------------------------



 